DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8, 10-12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2018/0301012) in view of Bartek’537 (US 2016/0096537).
Regarding claim 1, Carlson discloses an alerting system for use with locomotives, comprising:
	a messaging device 120, 300, positioned on at least one locomotive 101 to initiate broadcast of a Positive Train Control (PTC) message including locomotive GPS location (paragraph 25), locomotive speed (p. 24) and locomotive ID (p. 29-30) from the at least one locomotive to a surrounding geographic area (figures 1A, 1B (A)) of the at least one locomotive as the at least one locomotive is in motion (p. 18); and

an alerter device 110, 200, comprising a receiving radio that receives the PTC message at a wayside location (p. 20) and provides an audible alert 214 (p. 46).
	Carlson does not disclose the alerter device determining and displaying on a display a distance that the at least one locomotive is to the wayside location. Bartek’537 teaches the use of an alert device determining and displaying on a display 131 a distance that at least one locomotive is to a wayside location (p. 20, figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the alerter device determining and displaying on a display a distance that the at least one locomotive is to the wayside location to the system of Carlson as taught by Bartek’537 for the purpose of effectively providing information of the position of the locomotive. 
Regarding claim 11, Carlson discloses a method for providing an alerting system for use with locomotives, comprising:
	positioning a messaging device 120, 300, on at least one locomotive 101 to initiate broadcast of a Positive Train Control (PTC) message including locomotive GPS location (p. 25), locomotive speed (p. 24) and locomotive ID (p. 29-30) from the at least one locomotive to a surrounding geographic area  (figures 1A, 1B(A)) of the at least one locomotive as the at least one locomotive is in motion (p. 18); and

receiving at an alerter device 110, 200, that comprises a receiving radio that receives the PTC message at a wayside rail location (p. 20) and provides an audible alert 214 (p. 46).
Carlson does not disclose the alerter device determining and displaying on a display a distance that the at least one locomotive is to the wayside location. Bartek’537 teaches the use of an alert device determining and displaying on a display 131 a distance that at least one locomotive is to a wayside location (p. 20, figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the alerter device determining and displaying on a display a distance that the at least one locomotive is to the wayside location to the method of Carlson as taught by Bartek’537 for the purpose of effectively providing information of the position of the locomotive.
Regarding claims 2 and 12 , Carlson discloses wherein the PTC message comprises an Interoperability Train Control Messaging (ITCM) that includes the locomotive GPS location (p. 25), the locomotive speed (p. 24) and the locomotive ID (p. 29-30), and timestamp of the ITCM message (p. 26, 34).
Regarding claims 4 and 14, Carlson discloses wherein the alerter device receives the PTC message and performs one or more of the following: 
	a) calculates a distance to the at least one locomotive from the alerter device (p. 26);
	b) calculates a speed of the at least one locomotive from prior locations in prior received PTC messages;
	c) compares the calculated speed to a reported speed of the at least one locomotive for error detection;
	d) calculates a time to a location of the alerter device based on the speed of the at least one locomotive;
	e) drives an alert to a user of the alerter device when the locomotive is at a predetermined amount of time from a current location of the locomotive to the location of the alerter device; and
	f) displaying a plurality of locomotive IDs for a closest predetermined number of locomotives, including current locomotive distance for each of the plurality of locomotives on a display.
Regarding claims 5 and 15, Carlson discloses wherein the alerter device is a receive-only device that does not transmit PTC signals (p. 46).
Regarding claims 6 and 16 , Carlson discloses wherein the alerter device is a receive-only device and is pre- tuned to a fixed frequency (p. 29).
Regarding claims 8 and 18, Carlson discloses wherein the alerter device after receiving an initial ITCM communication from the at least one locomotive, initiates the audible alert after a predetermined amount of time passes without another ITCM message from the at least one locomotive (p. 26).
Regarding claims 10 and 20, Carlson discloses wherein the broadcast of the Positive Train Control (PTC) message is sent directly to the alerter device using a frequency in the 220 MHz band, or a frequency employed by PTC messaging (p. 29, 46).

Claim(s) 3, 7, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson and Bartek’537 as applied to claim 2 above, and further in view of Cross (US 2014/0104081).
Regarding claims 3, 7, 13, and 17, Carlson (modified by Bartek’537) discloses all of the claimed subject matter as set forth above in the rejection of claim 2, but does not disclose the Interoperability Train Control Messaging (ITCM) being sent at a predetermined interval on the PTC common channel so as to minimize message collisions on the common channel (claims 3 and 13); the alerter device increasing a level of the audible alert as the at least one locomotive approaches the alerter device (claims 7 and 17). Cross teaches the use of an Interoperability Train Control Messaging (ITCM) being sent at a predetermined interval on a PTC common channel so as to minimize message collisions on the common channel (p. 44); an alert device increasing a level of an audible alert as at least one locomotive approaches the alert device (p. 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Interoperability Train Control Messaging (ITCM) being sent at a predetermined interval on the PTC common channel; the alerter device increasing a level of the audible alert as the at least one locomotive approaches the alerter device to the system of Carlson (modified by Bartek’537) as taught by Cross for the purpose of effectively minimizing message collisions on the common channel and providing alert signals based on the risk posed.   

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fortin, Bartek’952, Dreasher, and Bartek’336 disclose rail warning systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
June 16, 2022